Citation Nr: 9912490	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-23 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post repair of 
rotator cuff tear of right shoulder, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected status post 
repair of rotator cuff tear of the right shoulder above 20 
percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post repair of 
rotator cuff tear of right shoulder is manifested by active 
range of motion of 120 degrees of flexion and abduction; 60 
degrees of internal, and 90 degrees of external, rotation; 
increased pain on extreme shoulder motion; and no more than 
4/5 strength in the shoulder with pain.

CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 20 
percent for status post repair of rotator cuff tear of the 
right shoulder have not been satisfied.  38 U.S.C.A. §  1131, 
5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In an October 1989 rating 
decision, the RO awarded service connection for status post 
repair of rotator cuff tear of the right shoulder, with a 20 
percent rating effective December 2, 1988, the date following 
service discharge.  This rating has remained in effect until 
the present.  

The evidence from the veteran's service medical records shows 
that the veteran complained of right shoulder pain in August 
1982.  In January 1985, the veteran injured his right 
shoulder while weightlifting.  He was treated for right 
shoulder pain and limitation of motion until February 1988, 
when he underwent right shoulder arthroscopy, arthrotomy and 
subscapularis advancement for a right rotator cuff tear.  

In September 1994, the veteran underwent another diagnostic 
arthroscopy, then arthrotomy repair of rotator cuff and 
acromioplasty, for which the RO granted a temporary 100 
percent convalescence rating from September 13 to October 31 
of 1994.  The rating was then returned to 20 percent.     

The veteran has appealed the assignment of a 20 percent 
rating for his service connected right shoulder condition, 
and contends that a higher rating is warranted.  He contends 
that he has problems with decreased right shoulder movement 
and severe pain, as well as difficulties with lifting, 
carrying or reaching above his head.         After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5201-5010 for the major arm.  See 
38 C.F.R. § 4.69 (1998).  DC 5010, for traumatic arthritis, 
is rated as degenerative arthritis under DC 5003.  DC 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint, or joints, involved, and also provides ratings for 
less than compensable limitation of motion.  DC 5201, 
limitation of motion of the arm, establishes a 40 percent 
rating for arm motion limited to 25 degrees from side for the 
major (dominant) arm.  For limitation of arm motion to midway 
between side and shoulder level, a 30 percent rating is 
warranted for the major arm.  A 20 percent rating is assigned 
for limitation of arm motion at shoulder level for either 
arm.

The most recent VA examination, from June 1995, reveals the 
veteran's active range of motion to be 120 degrees of flexion 
and abduction, 60 degrees of internal rotation and 90 degrees 
of external rotation.  He also had increased pain on extremes 
of motion of the shoulder, with no particular tenderness to 
palpation noted, and no more than 4/5 strength in the 
shoulder with pain.  The diagnostic impression was residuals 
of right shoulder injury - postoperative times two including 
rotator cuff repair and acromioplasty.  The Board finds that 
the veteran's right shoulder condition does not satisfy the 
30 percent rating criteria under DC 5201.  The evidence does 
not show that has limitation of right arm motion to midway 
between side and shoulder level.  The veteran's own 
description of his condition, from the June 1995 VA 
examination, states that he has difficulty reaching or 
working overhead, which is more consistent with the 20 
percent rating for arm limitation at shoulder level.  The 
Board finds that the 20 percent rating is the most 
appropriate rating under 5201.      

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  
 
The Board considers these regulations and finds that the 
veteran's right shoulder disability does not warrant an 
additional rating beyond that which is established under DC 
5201.  The Board finds that the veteran complains of pain on 
extended arm movements or when letting his arm drop freely to 
his side, and that there is objective evidence of pain on 
extremes of motion of the shoulder, all noted in the June 
1995 VA examination report.  However, the Board finds that 
the 20 percent rating under DC 5201 takes into account the 
limitation of shoulder motion due to pain.  The Board does 
not find sufficient evidence of pain on movement or weakened 
movement to warrant an additional rating pursuant to §§ 4.40 
or 4.45.  thus, the 20 percent rating under the Schedule is 
the appropriate rating.   

The 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent, exists in the Schedule for greater disability of the 
right shoulder.  The record does not establish a basis to 
support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The Board notes that the veteran has 
had two operations on his right shoulder, one being post 
service.  However, the Board does not find that this recent 
hospitalization, which resulted in a six-week convalescence 
period, is so unusual as to warrant extraschedular 
consideration.  The Board also does not find that his right 
shoulder condition, by itself and not including problems with 
a nonservice connected left shoulder condition, has created a 
marked interference with his employment.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this right shoulder disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

Entitlement to an increased rating for status post repair of 
rotator cuff tear of the right shoulder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

